37 So.3d 969 (2010)
GROG HOUSE, INC., d/b/a, Grog House; C.S. Foods, Inc., d/b/a The Copper Monkey; and Gator Ugly, Inc., d/b/a Gator City, Appellants/Cross-Appellees,
v.
CITY OF GAINESVILLE, Florida, Appellee/Cross-Appellants.
No. 1D09-4902.
District Court of Appeal of Florida, First District.
June 21, 2010.
Thomas A. Cloud, Tracy A. Marshall and Rachael M. Crews of GrayRobinson, P.A., Orlando, for Appellants/Cross-Appellees.
Elizabeth A. Waratuke, Litigation Attorney, Office of the City Attorney, Gainesville, for Appellee/Cross-Appellants.
PER CURIAM.
We affirm as to all issues raised in the direct appeal. In the cross-appeal, the City challenges the trial court's order to the extent that it invalidates the final sentence of the ordinance at issue. We affirm the order in this case on the cross appeal without addressing the validity of the last sentence of the ordinance. Any argument the court may have considered to be meritorious on this point was not preserved for review or timely raised in the briefs on the cross appeal.
WOLF, BENTON, and PADOVANO, JJ., concur.